DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed September 7, 2021, is entered.  Applicant amended claims 1, 7 and 18 and cancelled claims 3-5, 8, 9, 19 and 20.  No new matter is entered.  Claims 11-17 remain withdrawn in response to a restriction requirement.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Adv. Mater. 2011, 23, 285-308 in view of Souza et al. (U.S. Publication No. 2012/0285517).
With respect to claim 1, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement that the electrode area be formed by chemically etching the substrate is a product-by-process limitation.
Huang teaches a semiconductor substrate (Si substrate) comprising a selectively etched electrode formation area (trench with noble metal therein) and a light absorption area protruding relatively as compared with the electrode formation area (unetched portion of substrate).  Figure 3 and Sec. 2.5. The Overall Etching Process. 

Huang teaches a structure meeting the requirements of the claimed invention and further teaches such structures have applications in solar energy conversion (Sec. 1, Introduction, penultimate paragraph) but is explicitly silent as to whether the structure defines a photodiode.
However, Souza, which deals with Schottky barrier solar cells, teaches a photodiode comprising a metal/semiconductor junction that forms a Schottky barrier.  Abstract and Paragraphs 7-10 and 42.
Huang further teaches the etched silicon substrate exhibits a prominent antireflection property and is an excellent candidate for solar energy conversion devices.  Sec. 9. Application of Structures from Metal-Assisted Chemical Etching.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Huang with Souza is the use of a known technique to improve a similar device in the same way.  Huang teaches a semiconductor substrate having an etched surface obtained via metal-assisted chemical etching, wherein a metal catalyst layer meeting the requirements of an electrode is positioned in the etched area, which is the electrode formation area.  Souza teaches metal/semiconductor junctions define Schottky barrier solar cells for light to electricity conversion.  Huang additionally teaches the semiconductor substrate has applications for solar energy conversion due to its prominent antireflection properties.  Therefore, it would have been obvious to one ordinarily skilled in the 
Huang also teaches the chemical etching is metal-assisted chemical etching.  Abstract.  Modified Huang further teaches the semiconductor substrate is silicon.  Abstract.  Modified Huang also teaches the metal catalyst layer has a mesh structure, wherein the etched silicon substrate defines a nanowire array that meets the requirements of a 3D nanograss structure in that nanowires of the array resemble blades of grass.  Figure 16.  Modified Huang teaches the etched silicon exhibits a prominent antireflection property, meaning a position of the light absorption area is formed at a position corresponding to pinholes (opening of mesh) randomly distributed on the metal catalyst layer by the metal-assisted chemical etching.  Figure 16 and Sec. 7.2. AAO Mask Method and Sec. 9. Application of Structures from Metal-Assisted Chemical Etching.  Furthermore, the “randomly distributed” requirement of the claimed invention is satisfied if not all the mesh openings are included in the pinhole distribution, which is within the scope of the claimed invention.  Finally, modified Huang teaches the electrode formation area defines a Schottky junction with the portion of the catalyst layer in which pinholes are not provided, wherein the junction is the metal/semiconductor junction.  Souza, Paragraphs 7-10 and 42.
Although Huang is explicitly silent as to whether a height of the light absorption area is 0.1 to 10 microns, Huang does teach the length of the etched Si nanowires, which corresponds to the light absorption area, increases linearly with the etching time.  Sec. 5. Influence of Temperature and Illumination on the Etching.  Huang establishes the height of the light 
Regarding the absorption of the light absorption area, Huang teaches the reflectance of the light absorption area is less than 5% in a wavelength range of 300-1,000 nm, meaning a top portion of the light absorption area absorbs some of incident light which is incident from the outside and a wavelength range of the absorbed incident light at least partially includes a wavelength in the UV range.  Sec. 9. Application of Structures from Metal-Assisted Chemical Etching.
Although Huang is explicitly silent as to the surface sheet resistance of the metal and the solar weighted reflectance, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Huang teaches a photodiode meeting the structural requirements of the claimed invention, wherein the metal catalyst layer additionally meets the material requirements of the claimed invention.  
Examiner notes the statement “electron-hole pairs generated by UV light included in incident light from the outside are collected in the electrode by the metal catalyst layer” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the electrode and photodiode.  Any electrode and photodiode meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Although Huang is explicitly silent as to whether a height of the light absorption area is 0.1 to 0.8 microns, Huang does teach the length of the etched Si nanowires, which corresponds to the light absorption area, increase linearly with the etching time.  Sec. 5. Influence of Temperature and Illumination on the Etching.  Huang establishes the height of the light absorption area is a result effective variable because Huang teaches the etching time during the etching process used to form the light absorption area is increased or decreased depending on the desired size of the light absorption area.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adjust the etching time to obtain a desired height for the light absorption area.
claim 2, modified Huang teaches the metal catalyst layer has a metal mesh structure.  Sec. 3.4. Shape Evolution and Movement of Metal Particles During Etching and Sec. 7.2. AAO Mask Method.  The etching is metal-assisted chemical etching.  Abstract.
With respect to claim 6, modified Huang teaches the photodiode comprises a metal contact layer formed in an area other than the surface.  Souza, Paragraphs 7-10 and 42.
With respect to claim 7, modified Huang teaches the metal catalyst layer is silver, for example.  Abstract and Sec. 7.2. AAO Mask Method.
With respect to claim 10, although modified Huang is silent as to the extent of the surface coverage rate of the photodiode in accordance with the metal catalyst layer, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the extent of coverage is a balance between light absorption and junction formation.  More specifically, in modified Huang, the light absorption portion of the photodiode corresponds to the unetched portion of the substrate that is not covered with the metal catalyst layer and the Schottky junction is formed at the metal/semiconductor interface, meaning the greater the metal catalyst layer surface coverage, the lesser the light absorption area coverage.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to design the surface coverage rate of the metal catalyst layer to correspond to balance junction formation and light absorption area size.
Additionally, the surface coverage rate of the metal catalyst layer is a question of the size and proportion of the metal catalyst layer.  As per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 
(3)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Adv. Mater. 2011, 23, 285-308 in view of Souza et al. (U.S. Publication No. 2012/0285517), as applied to claims 1, 2, 6, 7 and 10 above, and further in view of Jang et al. (U.S. Publication No. 2011/0197964).
With respect to claim 18, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement that the electrode area be formed by chemically etching the substrate is a product-by-process limitation.
Modified Huang teaches the photodiode is Schottky junction solar cell but is silent as to whether the photodiode is housed in a housing.
However, Jang, which deals solar cells, teaches solar cells are disposed within a housing in the form of protection films (30a, 30b) and frame housing to protect the solar cells.  Figure 21 and Paragraph 199.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to dispose the solar cell taught by modified Huang within a housing because Jang teaches doing so protects the solar cell.
Huang also teaches the chemical etching is metal-assisted chemical etching.  Abstract.  Modified Huang further teaches the semiconductor substrate is silicon.  Abstract.  Modified Huang also teaches the metal catalyst layer has a mesh structure, wherein the etched silicon 
Although Huang is explicitly silent as to whether a height of the light absorption area is 0.1 to 10 microns, Huang does teach the length of the etched Si nanowires, which corresponds to the light absorption area, increases linearly with the etching time.  Sec. 5. Influence of Temperature and Illumination on the Etching.  Huang establishes the height of the light absorption area is a result effective variable because Huang teaches the etching time during the etching process used to form the light absorption area is increased or decreased depending on the desired size of the light absorption area.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adjust the etching time to obtain a desired height for the light absorption area.

Although Huang is explicitly silent as to the surface sheet resistance of the metal and the solar weighted reflectance, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Huang teaches a photodiode meeting the structural requirements of the claimed invention, wherein the metal catalyst layer additionally meets the material requirements of the claimed invention.  Specifically, as explained above and below, Huang teaches a photodiode meeting the 3D nanograss requirements, substrate requirements and catalyst layer requirements of the claimed invention, meaning the property associated with those structures are necessarily present.
Examiner notes the statement “electron-hole pairs generated by UV light included in incident light from the outside are collected in the electrode by the metal catalyst layer” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the electrode and photodiode.  Any electrode and photodiode 
Although Huang is explicitly silent as to whether a height of the light absorption area is 0.1 to 0.8 microns, Huang does teach the length of the etched Si nanowires, which corresponds to the light absorption area, increase linearly with the etching time.  Sec. 5. Influence of Temperature and Illumination on the Etching.  Huang establishes the height of the light absorption area is a result effective variable because Huang teaches the etching time during the etching process used to form the light absorption area is increased or decreased depending on the desired size of the light absorption area.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adjust the etching time to obtain a desired height for the light absorption area.
(4)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant argues Huang does not disclose features of the claimed invention related to the light absorption area height from an electrode area, metal catalyst layer with a metal mesh structure with a surface sheet resistance, as claimed, a solar weighted reflectance of the photodiode and the surface sheet resistance of the metal catalyst layer, as claimed, and when the height of the nanograss is 0.1 to 0.8 microns, electron-hole pairs generated by UV light included in incident light from the outside are collected in the electrode by the metal catalyst layer.  Applicant’s argument is not persuasive because they are assertions that are not supported with substantive arguments.  The alleged deficient features are addressed in the rejection of record and Applicant’s assertion does not address the rationale of the outstanding rejection.
(5)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796